Citation Nr: 0313311	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  03-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1947.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which granted service 
connection for PTSD and assigned a 30 percent evaluation. 

In a letter dated in June 2003, the veteran's representative 
requests consideration of entitlement to service connection 
for onychomycosis of the toenails of both feet, service 
connection for arthritis of both feet, and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  As these issues are not 
currently in appellate status, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
symptoms which include anxiety, social isolation, and 
intrusive thoughts and flashbacks concerning his experiences 
during World War II.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.126-4.132, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected PTSD.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of the issue on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  There does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The RO has secured all of the 
veteran's service medical records as well post-service 
medical records identified by the veteran.  The veteran has 
also been afforded a VA examination to determine the nature 
and severity of his PTSD.  The veteran initially requested 
that he be scheduled for a hearing before a member of the 
Board, but later withdrew his hearing request with no 
indication that he wished to reschedule.  Under these 
circumstances, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the issue on appeal has been made by 
the agency of original jurisdiction.

The Board further observes that the discussions in the rating 
decision of October 2002, the statement of the case issued in 
February 2003, as well as an August 2002 letter by the RO 
have informed the veteran of the information and evidence 
necessary to substantiate his claim.  It thus appears that 
the veteran was notified of the evidence he was expected to 
obtain and which evidence VA would obtain.  See 38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The veteran was 
also notified of the applicable provisions of the VCAA. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.



II.  Discussion

The record shows that the veteran suffers from PTSD as a 
result of engaging in combat during World War II.  In October 
2002, the RO granted service connection for PTSD and assigned 
a 30 percent evaluation, effective July 19, 2002.  This 
appeal ensued after the veteran disagreed with the initial 30 
percent evaluation.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (when a claim arises from a claimant's disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence).

A.  Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating under this particular code is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

B.  Factual Background

In assigning a 30 percent evaluation, the RO considered VA 
outpatient treatment reports as well as September 2002 VA 
examination report.  The veteran received outpatient 
treatment by VA from 2000 to 2002 for various physical 
problems, including gastroesophageal reflux disease, 
degenerative joint disease, asthma, and heart disease.  When 
seen in May 2000, it was noted that the veteran was oriented 
with no cognitive or emotional limitations.  The report 
concluded that the veteran had no barriers to learning.  

At a September 2002 VA psychiatric examination, it was noted 
that the veteran's PTSD symptoms had decreased over the years 
since World War II, but that he still experienced intrusive 
thoughts, flashbacks and difficulty sleeping due to PTSD.  
The veteran stated that he had been married for 57 years and 
retired in 1992 as a minister after thirty-four years.  He 
added, however, that he still performed services on a part-
time basis.  Upon mental status examination, the veteran was 
alert and pleasant.  His mood and affect were appropriate to 
content and thought.  He showed distress when discussing his 
combat experience and exhibited some restriction in affect.  
His speech was of normal tone, volume and pacing.  Thought 
content revealed no delusions, hallucinations, grandiosity, 
or paranoia.  His thought process was logical, as he was able 
to reach a goal idea with moderate circumstantiality.  He was 
oriented to time, place and situation.  Sensorium was clear, 
and he was able to abstract well and had insight into his 
condition.  The examiner concluded with a diagnosis of PTSD, 
chronic, and assigned a Global Assessment of Functioning 
(GAF) score of 55, indicating moderate ongoing 
symptomatology.  The examiner also made the following 
comments.

In summary, this [veteran] is an 83-year-old man 
who served and saw extensive combat in World War 
II.  His PTSD symptoms were much more intense when 
he returned from the combat, but he leaned to cope 
with them, and at the present time they are 
moderate in intensity.  He is able to maintain his 
composure, but when something reminds him of the 
combat, it comes back very vividly to him.  He has 
been able to function in his role as a minister, 
but the PTSD symptoms have caused constriction in 
social and occupational employment.  At the present 
time, he is doing some very limited part time work.  
In my opinion the combination of the physical 
problems and the PTSD symptoms would render him 
unemployable. 

(Emphasis added).  In November 2002, the veteran was seen by 
VA for anxiety related to his combat trauma.  The veteran 
reported episodic symptoms, but said they did not affect his 
life significantly.  His symptoms primarily involved 
intrusive thoughts and vivid recollections of his wartime 
experiences.  The veteran explained that he used to be "more 
jumpy", with heightened reaction to loud noises and sounds, 
but that he was doing better due to his deep conviction in 
his religion and his faith.  He also said he slept well.  He 
stated that he learned to avoid things which triggered these 
recollections, such as movies and discussions about the war.  
He indicated that, although his mood would "dip down once in 
a while," it would not last more than a day or two and that 
he was able "to go on with life."  He denied any thoughts 
of self-harm, feelings of hopelessness, or lack of interest 
in life.  The veteran said he was married and that he 
maintained good contact with his two children.  It was noted 
that he had an extensive support system, including immediate 
family and friends.  He said his best support element was his 
deep understanding in his faith and his religion.  

A mental status examination revealed that the veteran had 
goal-directed thought processes with no psychomotor symptoms.  
He was cooperative and spoke with a regular rate and volume.  
His affect had a fair range, and he was alert and oriented to 
time, place and person.  He exhibited mild impairment in 
recent recall and concentration, with no gross deficits in 
attention.  He had good insight into the nature of his 
symptoms and the need for treatment.  The diagnoses included 
PTSD and minimal cognitive impairment.  A GAF score of 50 was 
assigned.  The treating clinician noted that the veteran did 
not meet any indications for psychotropic intervention, but 
that follow-up appointments would be helpful to monitor his 
symptomatology in case of any exacerbations.  

In his VA Form 9, filed in April 2003, the veteran's daughter 
explained that his symptoms warranted a 50 percent evaluation 
under the rating criteria.  She stated that he was able to 
present himself very confidently to mental health care 
professionals in a clinical environment, but that his 
withdrawal from activities and social interaction with other 
family members since his retirement from the ministry had 
become very evident.  She said he spent his days sitting in a 
recliner reading books and doing word searches, and that he 
lacked enthusiasm and emotion.  She also said he had lost the 
ability to solve problems when faced with tasks such as 
assembling a new vacuum cleaner or replacing a washer of 
faucet.  She said he could function with his normal routine 
but was unable to make decisions.  She also noticed that his 
short-term memory was impaired, as he had difficulty 
remembering names of people and needed a list when shopping. 

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 50 percent 
evaluation for the veteran's PTSD since the initial grant of 
service connection.  The evidence shows that the veteran's 
symptomatology has been productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; disturbances of motivation 
and mood; impairment of short-term memory; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Although no significant clinical findings have been reported, 
the veteran's daughter explained that the veteran presented 
himself very differently to health care professionals and 
that he appeared withdrawn and depressed at home.  She also 
observed a decline in his short-term memory and said he spent 
most of his time isolating from family members in his 
recliner.  Therefore, with the resolution of reasonable doubt 
in the veteran's favor, the Board finds that the evidence 
supports a 50 percent evaluation for the veteran's service-
connected PTSD.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

In reaching this decision, the Board has also finds that an 
evaluation higher than 50 percent for the veteran's PTSD is 
not warranted at this time.  The clinical evidence reveals 
that the veteran does not exhibit most of the symptoms 
described in the criteria for a 70 percent evaluation.  For 
example, there is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; or difficulty in adapting to stressful 
circumstances (including work or a work-like setting).  
Mental status examinations revealed that the veteran was 
oriented, with no significant cognitive impairment.  Although 
the veteran said his mood would "dip down once in a while", 
he explained these periods would last no more than a day or 
two and did not prevent him from going on with his life.  
Further, the veteran does not appear to be unable to 
establish and maintain effective relationships as a result of 
his PTSD, but, rather, has difficulty in doing so.  The Board 
emphasizes that the veteran has continued to maintain a 
relationship with his family and has been able to work part 
time after retiring from the ministry in 1992.

The Board notes that a mental health care provided assigned a 
GAF score of 50, which contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  However, no evidence 
indicates that the veteran's PTSD is manifested by severe 
symptoms.  Mental status examinations revealed no findings 
other than minimal cognitive impairment, and the veteran 
specifically denied any thoughts of self harm.  Moreover, 
although a VA examiner in September 2002 stated that the 
veteran's was unemployable, he attributed the veteran's 
unemployability to a combination of his physical problems and 
PTSD symptoms.  He then characterized the veteran's PTSD as 
moderate.  In short, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 50 
percent for the veteran's PTSD since the initial grant of 
service connection.

In conclusion, the Board finds that the veteran's disability 
due to PTSD is most consistent with an initial 50 percent 
evaluation under the criteria for rating mental disorders.  
The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 50 percent for the 
veteran's PTSD. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the veteran works part time as a minister after 
retiring in 1992.  A VA examiner in September 2002 stated 
that the veteran's was unemployable due to a combination of 
his physical problems and PTSD symptoms.  However, no 
evidence indicates that the veteran's PTSD alone renders him 
unemployable.  In any event, any occupational impairment due 
to PTSD is already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

